Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/9/2022.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the article entitled "Microneedles from Fishscale-Nanocellulose Blends Using Low Temperature Mechanical Press Method" by Ololade Olatunji (hereinafter ‘Olatunji’).
As per claim1, Olatunji discloses a microneedle array comprising a plurality of microneedles (array of microneedles, pg.366, para4-8) comprising nanocellulose or a nanocellulose composite (formed from films, pg.pg.366, para 2-6-which includes fish scale biopolymer
And TEMPO-oxidized nanocellulose, pg.365, para 2 to pg.366, para 2-i.e.nanocellulose composite).
As per claim 2, Olatunji discloses the microneedle array of claim1, wherein the nanocellulose or nanocellulose composite comprises crystalline nanocellulose, semicrystalline nanocellulose, cellulose nanofibers, microfibrillated cellulose, bacterial nanocellulose, wood-based nanocellulose, or a combination thereof (TEMPO-oxidized nanocellulose is derived from wood pulp, pg.365, para 3; see also Abstract-nanocellulose crystals).
As per claim 3 Olatunji discloses the microneedle array of claim 1 or claim 2, wherein the plurality of microneedles comprise a nanocellulose composite (formed from films, pg.pg.366, para 2-6-which includes fish scale biopolymer and TEMPO-oxidized nanocellulose, pg.365, para 2 to pg.366, para 2 - i.e. nanocellulose composite),and the nanocellulose composite comprises hyaluronic acid,poly(lactic-co-glycolicacid),poly(ethyleneglycol), gelatin, alginate, chitosan ,(2,2,6,6-tetramethyl-piperidin 1-yl) oxyl oxidized nanocellulose, or a combination thereof(2,2,6,6-tetramethylpiperidinyl-1-oxyl(TEMPO)oxidizednanocellulose, pg.365,para 3 to pg.366, para1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the article entitled "Microneedles from Fishscale-Nanocellulose Blends Using Low Temperature Mechanical Press Method" by Ololade Olatunji (hereinafter ‘Olatunji’) in view of Connelly et al. (US 20030069548 A1).
Olatunji discloses the claimed invention except for the microneedles being hollow and pyramid shaped.  Connelly teaches that it is known to use skin penetrating members as hollow and pyramid shaped microneedles as set forth in para [0058] to provide an effective means to penetrate a patients tissue and deliver a drug.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system as taught by Olatunji with the microneedles being hollow and pyramid shaped as taught by Connelly since such a modification would provide the system with the microneedles being hollow and pyramid shaped for providing an effective means to penetrate a patients tissue and deliver a drug.
Concerning claims 5-7 and the specific size see  Olatunji and Connelly sizes of microneedles and further such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  Exminer is of the position that a 100 u.m diameter, and 10u.m. tip width, and a dimensions 250u.m. base by 500 u.m. height and would have been known and an obvious modification for size change to a PHOSITA.
	Concerning claims 8-9 and the fibril thickness of 10 u.m. and fibril density of 0.9 g/mL, it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the fibril thickness of 10 u.m. and fibril density of 0.9 g/mL, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Concerning claim 10 and the microneedles can withstand a compressive load of at least about 15 N without breaking, it is examiners position that the needles taught in the prior art above and the obvious modifications thereof would withstand a compressive load of at least about 15 N,  however if not it would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the needles to withstand a compressive load of at least about 15 N without breaking, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  It is preferred to have needles that do not break or shard when subjected to force in the about 15 N value.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP A GRAY whose telephone number is (571)272-7180. The examiner can normally be reached M-F 9-5 EST (FLEX).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP A GRAY/Primary Examiner, Art Unit 3783